DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 06/15/22, with respect to the rejection(s) of claim(s) 1-20 under Office Action dated 03/21/22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee and Tanaka as rejected below.
In response to applicant argument, Lee is silent with respect to, and has not been shown to teach or suggest that the IA-RTS frame carries one or more of transmit power information of the second AP, information about maximum tolerable interference threshold for the first AP, or transmit power information of the first AP (Examiner respectfully agree with the applicant. However, a anew prior art Tanaka discloses the claimed limitation, see rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0197655 A1, hereinafter “Lee”) in view of Tanaka et al. (US 2020/0053753 A1, hereinafter “Tanaka”)
Regarding claims 1, 8 and 15, Lee discloses an apparatus for coordinated multi-access point (AP) transmission (see para. 0052-0054, multi access points coordination to simultaneous transmission of data), wherein the apparatus is applied to a first AP side (see para. 0054, master AP coordinates transmission of data), and wherein the apparatus comprises: at least one processor; a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the at least one processor to generate a first radio frame (see Figures 4B and 6A; para. 0065, IA-RTS frame), wherein the first radio frame comprises indication information used to indicate transmission duration of a second radio frame sent by a second AP (see para. 0102, transmission duration field of data or second radio frame for another AP or second AP to transmit data, transmission duration is set within TXOP acquired for transmission of data to station using IA Sync as specified in Figure 4F, para. 0085); and a transceiver, configured to send the first radio frame to the second AP (see Figure 4B, para. 0065, transmit IA-RTS to a list of candidates such as AP2 or AP3); wherein the transceiver is further configured to: in a sending period of the second radio frame, send a third radio frame to a first station (STA) associated with the first AP (see para. 0085, IA synch frame during the duration specified by master AP and other APs to conduct transmission with the stations). Lee discloses all the subject matter but fails to mention wherein the first radio frame carries one or more of the following: transmit power information of the second AP, information about a maximum tolerable interference threshold for the first AP, or transmit power information of the first AP. However, Tanaka from a similar field of endeavor discloses wherein the first radio frame carries one or more of the following: transmit power information of the second AP, information about a maximum tolerable interference threshold for the first AP, or transmit power information of the first AP (see para. 0142, APs share information with each other such as transmission power, a permissible interference level for multi-user communication; see also paragraph 0131, AP2 determines information from information received from AP1). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Tanaka information sharing scheme into Lee transmission scheme. The method can be implemented in a frame. The motivation of doing this is to coordinate multi-user communication.
Regarding claims 2, 9 and 16, Lee discloses wherein the indication information comprises a sending time and an end time of the second radio frame (see para. 0111, period defined in the duration field).
Regarding claims 3, 10 and 17, Lee discloses wherein a sending time of the third radio frame is the same as the sending time of the second radio frame (see para. 0102, transmission duration within a data transmission TXOP for each AP based on the length of data).
Regarding claims 4, 11 and 18, Lee discloses all the subject matter but fails to mention wherein a sending time of the third radio frame is before the sending time of the second radio frame (see para. 0051-0054, master AP coordinates data transmission with plurality of stations associated with each AP, therefore implicitly set the time of radio frame).
Regarding claims 5, 12 and 19, wherein the indication information comprises identifier information of the second access point AP (see Figures 5A, 517, BSSID of APs; Figure 8A, 817, BSSID of AP).
Regarding claims 7 and 14, Lee discloses wherein transmission duration of the third radio frame is the same as the transmission duration of the second radio frame (see para.0098-0102, duration field can be set by the master AP for the participating APs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463